DETAILED ACTION
In view of the Appeal Brief filed on 7/20/2020 and Patent Board Decision 7/31/2020 of co-pending application No. 15/467,969 claiming substantially similar invention as the instant application, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JEFFREY T BARTON/            Supervisory Patent Examiner, Art Unit 1726                                                                                                                                                                                            

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
Claims 1 and 9-16 of the instant application are substantially the same as claims 8-13 and 15-19 of co-pending application No. 15/467,969. Therefore, claims 1 and 9-16 are rejected 
Claims 1 and 9-16 are rejected under 35 U.S.C. §112 ¶ 6 according to Patent Board Decision 7/31/2020 of the co-pending application No. 15/467,969.
Claims 1 and 9-16 are rejected under 35 U.S.C §112 ¶ 2 according to Patent Board Decision 7/31/2020 of the co-pending application No. of the co-pending application No. 15/467,969.
Claims 9-11 and 13-15 are rejected under 35 U.S.C. §112 ¶ 4 according to Patent Board Decision 7/31/2020 of the co-pending application No. 15/467,969.
Claims 1 and 9-16 are also rejected under prior art rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
a) claim limitation “an illumination module” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “illumination module” coupled with functional language “in response to receiving one or more photovoltaic cells from a manufacturing process in an unilluminated state, illuminates with a solar concentrator the one or more photovoltaic cells such that the one or more photovoltaic cells receive a time integrated irradiance equivalent to at least 10 hours of solar illumination, the solar concentrator increasing the irradiance of solar illumination on the one or more photovoltaic cells by a factor of 2 to 5, the one or more photovoltaic cells comprising semiconductor wafers” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier. 

Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation:
The description of “illumination module” is found in paragraphs [0004], [0033], [0058-0059] of the specification.
The description of “annealing module” is found in paragraphs [0004], [0033] and [0058] of the specification.
Paragraphs [0004], [0033] and [0058] mention “illumination module” without providing sufficient structure to achieve the claimed function of the illumination module of “in response to receiving one or more photovoltaic cells from a manufacturing process in an unilluminated state, illuminates with a solar concentrator the one or more photovoltaic cells such that the one or more photovoltaic cells receive a time integrated irradiance equivalent to at least 10 hours of solar illumination, the solar concentrator increasing the irradiance of solar illumination on the one or 
Paragraphs [0004], [0033] and [0058] mention “illumination module” without providing sufficient structure to achieve the claimed function of the annealing module of “that anneals the one or more photovoltaic cells at a temperature above 130 degrees Celsius for a minimum of 10 minutes, wherein annealing the one or more photovoltaic cells further comprises illuminating the one or more photovoltaic cells during the annealing, the annealing in response to illuminating the one or more photovoltaic cells”.
Figs. 4-7 show photovoltaic modules, not the claimed apparatus comprising an illumination module and an annealing module. 
In paragraph [0042] of the specification, Applicant describes “[d]uring the step of illuminating the photovoltaic cell, the photovoltaic cell is burned in or has a decrease in its efficiency through use. Essentially the photovoltaic cell is exposed to sunlight or exposed to artificial light”. 
In paragraph [0059] of the specification, Applicant describes “in another example the illumination module includes a solar concentrator that irradiates the one or more photovoltaic cells in sunlight for at least 10 hours, and the solar concentrator increases the irradiance of solar illumination on the one or more photovoltaic cells by a factor of 2 to 5”. 
Based on the description of paragraphs [0042] and [0059], the illumination module is construed as sunlight or artificial light and “including a solar concentrator that irradiates the one or more photovoltaic cells in sunlight… and the solar concentrator increases the irradiance of solar illumination on the one or more photovoltaic cells by a factor of 2 to 5”.

Infrared absorber layer which goes for the healing time on the front;
Electrical heating from back using electrical power (could be also done after sun hours), also a Peltier system can be used;
Concentration device which goes during healing on top of the (photovoltaic) module; and 
Hot water heating, possible through thermal solar attachment;
Or combined out of the listed solution above.”
Based on the description of paragraph [0067] of the specification, the annealing module is construed as “infrared absorber layer”, “electrical heating”, “a Peltier system”, “concentration device”, “hot water heating”.
It is noted that paragraphs [0059] and [0067] describe a method of restoring the photovoltaic cell that is burned in or has a decrease in its efficiency through use ([0042]) and the method is considered a so-called maintenance procedure ([0050]), and do not describe the apparatus comprising an illumination module and an annealing module functioning during a manufacturing process. The interpretation is for the purpose of applying prior art.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth 
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1 and 9-16 are rejected for being indefinite because the specification does not describe sufficient structure to perform the recited function.
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). MPEP 2163.03 (VI). See also In re Dossel, 115F. 3d 942, 946 (Fed. Cir. 1997).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-11 and 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 9-11 and 13-15 further limits the functions of the illumination module and/or annealing module, but fails to further limit the subject matter of the claimed apparatus structurally.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/887,121, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Prior-filed application, Application No. 12/887,121 does not disclose “the illumination module includes a solar concentrator”, nor the one or more photovoltaic cells subjected under the apparatus comprising illumination module and annealing module, in response to receiving one or more photovoltaic cells from a manufacturing process in an unilluminated state, are in manufactured state capable of producing electricity when illuminated as in claim 14.
This application, which discloses and claims only subject matter disclosed in prior Application No. 12/887,121, filed 9/21/2010, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this et seq.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 9-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dahlberg (US Patent 4,291,191), or in the alternative, under pre-AIA  35 U.S.C. 103(a) as being obvious over Dahberg (US Patent 4,291,191) in view of Guha et al. (US Patent 4,555,586).
Regarding claims 1, 9, Dahlberg discloses an apparatus comprising:
an illumination module including a solar concentrator (see light 11 and concentrator plate/disc 1 in figs. 1-3), wherein the concentrator increases the irradiance of the solar illumination on the one or more photovoltaic cell (2 and 6-8 in fig. 1, 2, 8 and 12-13 in fig. 2, 2 and 13 in fig. 3) by a factor of 4 (see embodiments 2-3) and 5 with the aid of a Fresnel lens (see embodiment 2), and 
an annealing module (see concentrating device such as glass plate/disc 1 with elevation 3 in figs. 1-3, or Fresnel lens described in embodiment 2).
Incident light (11) and concentrator (1) having elevation (3) read on Applicant’s claimed illumination module according to the claim interpretation (112(f), or 112, sixth paragraph) above.
Plate/disc 1 having concentration factor and Fresnel lens are concentration devices. As such Plate/disc 1 and Fresnel lens read on Applicant’s claimed annealing module according to the claim interpretation (112(f) or 112, sixth paragraph) above. 
Dahlberg discloses all the structural limitations of the claimed apparatus. The reference is deemed to be anticipatory. Recitations “that, in response to receiving one or more photovoltaic cells from a manufacturing process in an unilluminated state, illuminates with a solar concentrator the one or more photovoltaic cells such that the one or more photovoltaic cells receive a time integrated irradiance equivalent to at least 10 hours of solar illumination” and “that anneals the one or more photovoltaic cells at a temperature above 130 degrees Celsius for a minimum of 10 minutes wherein annealing the one or more photovoltaic cells further comprises illuminating the one or more photovoltaic cells during the annealing, the annealing in response to illuminating the one or more photovoltaic cells” are directed to the intended use of the apparatus, and more specifically the intended uses of the illumination module and the annealing module, respectively. 
Alternatively, Dahlberg does not teach the intended use of apparatus, in which the illumination module is being used “that, in response to receiving one or more photovoltaic cells 
Guha et al. also teaches using an apparatus for restoring the efficiency by removing defects of the photovoltaic cells once or twice a year at an exposed temperature of approximately 200oc for periods of several hours (see paragraph bridging cols. 14 and 15). Once a year is a 12 months period for the photovoltaic cell (10) to receive solar illumination. Twice a year is about 6 months for the photovoltaic cell (10) to receive solar illumination. 6 months and 12 months are right within the claimed range of at least 10 hours of solar illumination, 200oC is right within claimed range of above 130 degrees Celsius. Several hours is right within the claimed range of a minimum of 10 minutes. Guha et al. also teaches performing an evaluation of the photovoltaic cells from a manufacturing process in an illuminated state (see col. 12, line 13 through col. 14, line 63).
It would have been obvious to one skilled in the art at the time of the invention was made to have used the apparatus of Dahlberg by using the illumination module in response to receiving one or more photovoltaic cells from a manufacturing process in an unilluminated state, illuminates with a solar concentrator the one or more photovoltaic cells such that the one or more photovoltaic cells receive a time integrated irradiance equivalent to six months of solar illumination” and the  annealing module to “anneal the one or more photovoltaic cells at a 
Regarding claims 9, 13 and 15, Dahlberg discloses all the structural limitation of the apparatus as in claim 1 above. Recitations directed to illuminating and annealing are intended uses of the apparatus. Said recitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim; so long as the disclosed apparatus is capable of performing the process limitations, the limitations are deemed to have been met.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The apparatus of Dahlberg is fully capable of being subjected to such uses.
Regarding claim 10, Dahlberg or modified Dahlberg discloses all the structural limitations as in claim 1 above, wherein Dahlberg teaches using sun light (see col. 1, line 42, embodiment 2).
Regarding claim 11, Dahlberg or modified Dahlberg discloses all the structural limitations as in claim 1 above, wherein Guha et al. teaches using artificial light (see white light flux of approximately 100MW/cm2 described in col. 12, lines 36-37). 
Regarding claim 12, Dahlberg or modified Dahlberg discloses an apparatus as in claim 1 above, wherein Dahlberg teaches the semiconductor wafer comprises single crystal wafer (see 
Regarding claim 14, Dahlberg or modified Dahlberg discloses an apparatus as in claim 1 above, wherein Dahlberg shows the one or more photovoltaic cells are in a manufactured state capable of producing electricity when illuminated (see figs. 1-3, embodiments 1-3). 
Regarding claim 16, Dahlberg or modified Dahlberg discloses an apparatus as in claim 1 above, wherein the one or more photovoltaic cells are annealed using a solar concentration device (see claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Alternatively, claims 1 and 9-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guha et al. (US Patent 4,555,586) in view of view Dahberg (US Patent 4291191).
Regarding claims 1, 12 and 16, Guha et al. discloses an apparatus for restoring efficiency of a photovoltaic cell, the apparatus comprising a transparent cover (52, fig. 5, col. 16, lines 19-20) and light energy passes through the transparent cover and strikes the photovoltaic device (10) such that the photovoltaic device is annealed at low temperature in a hot module configuration (see fig. 5, col. 16 lines 36-47). Guha et al. also teaches combining two heating techniques (e.g. hot module – or front heater - as shown in fig. 5 and an electrical heater 60 – or back heater - as shown in fig. 6 and described in col. 17, line 17 through col. 18, line 20; see col. 18, lines 21-39).  As such, in the apparatus of combining two heating techniques of Guha et al., the photovoltaic device (50) is illuminated by a light source with a transparent cover (52), and an annealing module including transparent cover (52) and a heater anneal the photovoltaic device (10), wherein the annealing (from both transparent cover 52 and electrical heater 60) comprises 
Guha et al. does not explicitly show an illumination module that produces the light energy in fig. 5 nor fig. 6. However, Guha et al. teaches white light flux of approximately 100 MW/cm2 in an evaluation (see col. 12, lines 36-37). It is noted that white light flux of approximately 100 MW/cm2 is not a natural solar light, therefore it must be generated by an illumination module (or a light source).
It would have been obvious to one skilled in the art at the time the invention was made to modify the apparatus of combining two heating techniques of Guha et al. by including an illumination module producing light energy (or white light flux of approximately 100 MW/cm2) during an evaluation, because Guha et al. explicitly suggests doing so.
Guha et al. teaches using glass or other similar for the transparent cover (52, see col. 16, lines 32-33). Guha et al. does not explicitly teach the transparent cover to be a solar concentrator to increase the irradiance of solar illumination by a factor of 2 to 5, nor do they teach 
Dahlberg teaches using photovoltaic cells comprising semiconductor wafer (or semiconductor disc or plate described throughout the reference and shown in figs. 1-3). Dahlberg teaches a photovoltaic cell (or a solar cell) having a transparent plate cover (1, see figs. 1-3) having a concentrating factor of 4 (see col. 4 lines 18-20 and lines 56-60) to increase the degree of efficiency of the photovoltaic cell. 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the apparatus of Guha et al. by using semiconductor wafer for the one or more photovoltaic cells (10) as taught by Dahlberg, because such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). In addition, it would have been obvious to one skilled in the art at the time of the invention was made to modify the apparatus of modified Guha et al. by using a solar concentrator (or glass plate cover 1) with concentrating factor of 4 as taught by Dahlberg as the transparent cover, because Dahlberg teaches using such concentrator would increase the degree of efficiency of the photovoltaic cells and Guha et al. explicitly teaches using glass or similar for the transparent cover. 
In such modification, modified Guha et al. teaches an apparatus comprising:
an illumination module (or the light source that produce white light flux of approximately 100 MW/cm2 taught by Guha et al. including a light concentrator as taught by Dahlberg); and 
an annealing module (e.g. two heating techniques of electrical heater taught by Guha et al. and transparent cover of glass solar concentrator having concentrating factor of 4 taught by Dahlberg);
wherein the illumination module illuminates the one photovoltaic cell (or device 10) with a solar concentrator that increases the irradiance of solar illumination by a factor of 4, and the one photovoltaic cell comprises semiconductor wafer (taught by Dahlberg).
Guha et al. teaches using the illumination module during an evaluation.  Guha et al. also teaches using the apparatus to perform the annealing for restoring the efficiency of the photovoltaic cells once or twice a year at an exposed temperature of approximately 100oC for a oC for several hours (see paragraph bridging cols. 14 and 15). Once a year is a 12 months period for the photovoltaic cell (10) to receive solar illumination. Twice a year is about 6 months for the photovoltaic cell (10) to receive solar illumination. 6 months and 12 months are right within the claimed range of at least 10 hours of solar illumination. 200oC is right within the claimed range of above 130oC and “several hours” is right within the claimed range of a minimum of 10 minutes. However, modified Guha et al. teaches all the structural limitations of the claimed apparatus, the recitations of how to use/operate the illumination module such as “in response to receiving one or more photovoltaic cells from a manufacturing process in an unilluminated state” and  “the one or more photovoltaic cells receive a time integrated irradiance equivalent to at least 10 hours of solar illumination” and how to use/operate  the anneal module such as “anneals the one or more photovoltaic cells at a temperature above 130 degrees Celsius for a minimum of 10 minutes, wherein annealing the one or more photovoltaic cells further comprises illuminating the one or more photovoltaic cells during the annealing, the annealing in response to illuminating the one or more photovoltaic cells” are directed toward intended uses of the apparatus. Said recitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim; so long as the disclosed apparatus is capable of performing the process limitations, the limitations are deemed to have been met.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The illumination module and annealing module in the apparatus of modified Guha et al. are fully capable of being used and operated as claimed, because Guha et al. explicitly teaches doing so.

Regarding claim 10, modified Guha et al. discloses an apparatus as in claim 1 above, wherein Guha et al. discloses utilizing the radiant portion of incident solar spectrum as a source of heat in hot module (see col. 15, lines 31-33). In other words, Guha et al. teaches the illuminating the one photovoltaic cell during annealing comprises illuminating the cell directly with sun light 
Regarding claim 11, modified Guha et al. discloses an apparatus as in claim 1 above, wherein the illuminating the one photovoltaic cell comprising illuminating the one photovoltaic cell using a light source that simulates light from the sun (e.g. white light flux of approximately 100 MW/cm2, see claim 1 above).
Regarding claim 12, modified Guha et al. discloses an apparatus as in claim 1 above, wherein Darhlberg discloses the semiconductor wafer comprises one of a single crystal wafer (see monocrystalline silicon described in embodiment 1, col. 3 lines 49-50) and a polycrystalline wafer (see polycrystalline described in col. 3, lines 19-20, embodiments 2 and 3). 
Regarding claim 13, modified Guha et al. discloses all the structural limitations of the claimed apparatus as in claim 1 above, wherein Guha et al. teaches annealing using hot module, which performs annealing comprising solar illumination, and the annealing is performed for several hours (claim 1 above), or at least 10 minutes of solar illumination. However  the recitations of how to anneal the one or more photovoltaic cells such as “annealing the one or Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The apparatus of modified Guha et al. are fully capable of being used and operated as claimed, as Guha et al. explicitly teaches doing so.
Regarding claim 14, modified Guha et al. discloses an apparatus as in claim 1 above, wherein Guha et al. teaches the photovoltaic device (10) converts light energy and produces electrical energy (see col. 16, lines 36-40) and apparatus in figs. 5-6 are in manufactured state. In other words, the one photovoltaic cell of modified Guha et al. is in a manufactured state capable of producing electricity when illuminated.
Regarding claim 15, modified Guha et al. discloses an apparatus as in claim 1, wherein Guha et al. discloses the utilizing solar light and the photovoltaic device (e.g. the portion of the photoresponsive device including heaters) receive radiant of solar energy (see col. 15, lines 31-32, claims 3, 13, 18, 27). Solar light is electromagnetic radiation and comprises the visible spectrum by the electromagnetic radiation. In other words, Guha et al. teaches the time integrated irradiance is a cumulative power of electromagnetic radiation received by the one or more 
Response to Arguments
Applicant's arguments filed 7/2/2020 have been fully considered but they are not persuasive. 
112 rejections:
Applicant argues the 112 rejections are improper. 
However, Applicant’s arguments are moot in view of the new ground of 112 rejections. It is noted the rejections are made according to the guidance of the Patent Board Decision 7/31/2020 of co-pending application No. 15/467,969.
Prior rejections:
Applicant argues that Guha does not teach the claimed method. The examiner replies that the claimed invention is not a method, but an apparatus comprising an illumination module and an annealing module. Applicant has not provided any subjective evidence that the apparatus of Guha cannot be used as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726